Citation Nr: 1806779	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  04-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for Osgood-Schlatter's Disease (OSD). 

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from December 2002 and February 2007 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

 In March 2008, the Veteran testified before the undersigned at a hearing at the RO (commonly called a travel Board hearing).  A transcript of the hearing is of record.

In June 2008 and October 2009, the Board remanded the claims for further development. 

The Board issued a decision in September 2011 denying service connection for OSD and an acquired psychiatric disorder, and remanding the issues of service connection for arthritis of the bilateral legs and knees, a bilateral foot disorder, and varicose veins for further development. 

On appeal of the September 2011 Board denial of service connection for OSD and an acquired psychiatric disorder, in a July 2013 Memorandum decision the U.S. Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision with respect to both issues. In that Court Memorandum decision it was noted, at footnote 1 of the first page, that "OSC is 'a painful swelling of the bump on the upper part of the shinbone, just below the knee,' which is 'thought to be caused by small injuries due to repeated overuse before the knee area is finished growing." 

A March 2013 Board decision denied service connection for arthritis of the legs and knees and remanded the issues of service connection for varicose veins and for a bilateral foot disorder. 

The Veteran appealed the Board's March 2013 decision to the Court, and, pursuant to a December 2013 Joint Motion for Partial Remand (JMR), in a December 2013 Order, the Court vacated the portion of the March 2013 Board decision denying service connection for arthritis of the legs and knees and remanded that matter to the Board for development consistent with the JMR.  Parenthetically, the Board notes that this JMR requested that the "Court not disturb the portion of the Board's decision that denied service connection for arthritis of the bilateral legs" and the Court's Order granted the JMR, stating that the Board's denial of service connection for arthritis of the knees (but not addressing arthritis of the legs) was remanded. 

Thereafter, an April 2014 Board decision denied service connection for OSD, an acquired psychiatric disability, and arthritis of the "legs" and knees, which were the subjects of the July 2013 Memorandum decision and December 2013 Order, and also denied service connection for varicose veins and for a bilateral foot disorder, to include pes planus and hypermobile feet. 

However, as to arthritis of the "legs" a March 2011 addendum opinion and October 2011 VA examination report stated that arthritis of the legs is not possible as arthritis is a disorder of the joints. Because service connection for arthritis of the "legs" was denied in the 2013 Board decision and the December 2013 JMR and Court Order specifically did not vacate the 2013 Board decision as to the denial of service connection for arthritis of the "legs", the Board concludes that the 2014 Board decision addressing service connection for arthritis of the "bilateral legs and knees" merely inadvertently misstated the issue and, so, the matter of service connection for arthritis of the legs was not then, or now, before the Board. 

The Veteran appealed the April 2014 Board decision but in a December 2014 JMR the issues of service connection for a bilateral foot disorder and varicose veins were withdrawn.  That 2014 JMR stated that the 2014 Board decision failed to comply with the 2013 Memorandum decision when it did not address a March 2003 VA treatment note because it could not be found in the record.  However, in the 2014 JMR it was stipulated that this VA treatment note was of record and stated "A/P: Chronic pain secondary to leg varicosities/Osgood Schlatter ds - fill lortab."  On remand, the Board was to consider and discuss this record.  The issues of service connection for an acquired psychiatric disorder and for arthritis of the "legs" and knees were remanded because they were claimed as secondary to OSD and, so, were inextricably intertwined with the claim for service connection for OSD. 

Following the December 2014 Court Order, in February 2015 the Veteran waived his right to have the RO "review" additional evidence that he was purportedly submitting and requested that the Board proceed to adjudicate his appeal.  In this regard, it must be noted that no additional information or evidence was submitted. In an accompanying statement in February 2015 from the service representative it was specifically stated that in response to the Board's February 2015 notification that the Veteran had 90-days to submit additional evidence or argument, the Veteran wished to waive the 90-day due process period and requested that the Board proceed to adjudicate his claims.

In March 2015, the Board again remanded the appeal for further development and to comply with the December 2014 Court Order, and subsequently remanded the appeal again in May 2017.

The case is now again before the Board, and the Board finds that the remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.


FINDINGS OF FACT

1.  The Veteran's OSD is a congenital disease, and was not aggravated beyond its natural progression as a result of his military service.

2.  Arthritis of the bilateral knees was not incurred in the Veteran's active duty military service, nor may it be presumed to have been incurred in such service.

3.  The Veteran does not currently have an acquired psychiatric disorder that is etiologically related to service or to a service-connected disability or that is a superimposed disability on a personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for OSD are not met.  38 U.S.C. § 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for bilateral knee arthritis are not met.  38 U.S.C. § 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C §§ 105, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis or psychosis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  OSD and Arthritis of the Knees

The Veteran claims service connection for OSD and arthritis of the knees, to include as secondary to OSD.

Here, the Veteran's October 1966 service enlistment examination reveals normal findings for the lower extremities.  Service treatment records, however, show that he was seen for complaints of painful knees on more than one occasion, which led to a physical evaluation for bilateral knee pain.  It was determined that he had experienced problems with his bilateral knees since adolescence and had been diagnosed at that time with Osgood-Schlatter's Disease. An examination with x-rays revealed that the disease had resulted in residual painful ossicles beneath the patellar tendons bilaterally, particularly with vigorous physical exercise or direct contact trauma.  Thereafter, he was presented to a medical evaluation board for separation from service, and was diagnosed with bilateral Osgood-Schlatter's Disease of the knees, old and healed with residual ossicle formation, which was determined to be essentially disabling and existed prior to service.  Based on this finding, the Veteran was discharged from active military service.

The post-service treatment reports of record contain no evidence of complaints of, treatment for, or a diagnosis of any lower extremity disorders, including Osgood-Schlatter's Disease, until March 2002, when the Veteran applied for service connection for a disorder of the bilateral knees and legs.

In October 2002, he was afforded a VA joints examination.  The examiner diagnosed him with "old" Osgood-Schlatter's Disease of both knees with possible degenerative joint disease.  He also noted suprapatellar mass of the left knee of uncertain etiology, but unchanged over the past 30 years, according to the Veteran's lay history.  

A March 2003 VA treatment note indicated "A/P: Chronic pain secondary to leg varicosities/Osgood Schlatter ds - fill lortab."

Review of the examination and treatment records associated with the Veteran's SSDI claim show that in January 2003, a Dr. J. L. diagnosed him with Osgood-Schlatter's Disease "by history."  In August 2003, he was seen by a Dr. N.A.J., and reported a history of having knee pain at age 15.  He said that it was at that time that he had been diagnosed with Osgood-Schlatter's Disease.  In September 2003, Dr. J. wrote a letter, in which he noted that the Veteran had been diagnosed during service with Osgood-Schlatter's Disease and was subsequently discharged from service due to the condition.  He opined "I would speculate that the disease originated and progressed while [the Veteran] was in the military service and should be considered military derived and/or connected."

In November 2008, the Veteran was afforded a VA examination of the lower extremities, during which he was diagnosed with Osgood-Schlatter's disease, resolved, and degenerative joint disease of the knees.  With respect to Osgood-Schlatter's disease, the examiner explained that Osgood-Schlatter's Disease is a self-limiting condition of adolescents and young adults and appeared to be resolved in the Veteran.  With respect to degenerative joint disease of the knees, the examiner explained that the Veteran's Osgood-Schlatter's disease which involves avulsion and microavulsion of the quadriceps tendons from the tibial tuberosity does not involve the joint space of the knee.  The examiner opined that it was less likely than not that any arthritis of the knee is caused by or a result of the Veteran's history of Osgood-Schlatter's disease.  
   
In VA podiatry clinic notes dated in July and October 2009, the Veteran was diagnosed as having Osgood-Schlatter's Disease.  The clinic notes, however, do not show that a physical examination of the knees was provided prior to rendering the diagnoses.  

In May 2010, the same VA examiner who performed the November 2008 examination of the lower extremities provided further opinion.  The examiner explained that, based on a review of the Veteran's service treatment records, including the medical board report, his Osgood-Schlatter's Disease had preexisted service and had undergone no permanent increase in severity during service, as it was a self-limiting disease.  Among the treatment reports reviewed was a 2009 VA podiatry outpatient treatment record, in which the examiner had diagnosed the Veteran with current Osgood-Schlatter's Disease.  In this respect, the examiner said that he did not understand this diagnosis, and explained that Osgood-Schlatter's Disease (also known as tibial tubercle apophyseal traction injury) is a rupture of the growth plate of the tibial tuberosity. He said that he did not observe anything in the podiatry report that would indicate that the podiatrist had evaluated the Veteran's knees.  Accordingly, the VA examiner again diagnosed the Veteran with Osgood-Schlatter's Disease, resolved, and opined that the condition was neither caused by, nor related to service, and had not been aggravated beyond the course of its normal progression during service.  With respect to the diagnosis of degenerative joint disease of the knees, the examiner reiterated the etiology opinion provided in the November 2008 examination report.   

In October 2011, a VA examiner opined that the arthritis was not at least as likely as not directly related to service because it was not diagnosed until 2003 to 2004, greater than 30 years after service and there was no arthritis documented in service. The examiner indicated that age was the factor most strongly associated with disorder, as well as the Veteran's occupation on a merchant ship from 1977 to 2001.  

In December 2015, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with pre-existing, developmental OSD, active.  In the March 2016 addendum, the examiner found that the Veteran's bilateral knee osteoarthritis was also not caused or aggravated by service or the Veteran's OSD.  The examiner explained that it was most likely caused by the Veteran's age and BMI, noting studies demonstrating a strong association between obesity and osteoarthritis of the knee.

An addendum opinion regarding the Veteran's claimed OSD was again obtained in May 2017.  The examiner indicated that the Veteran's OSD was a disease, and that it had clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service.  In support of her findings, the examiner noted service treatment records documenting that the Veteran had problems with both knees since adolescence during which time he was diagnosed with OSD, and that during service his OSD was found not to have progressed beyond its natural rate.  She also reiterated her findings from December 2015 regarding the etiology of the Veteran's bilateral knee osteoarthritis.

Based on the above, the Board finds that service connection for OSD is not warranted.  In this regard, the evidence establishes that the Veteran's OSD is a disease which pre-existed service, and was not aggravated beyond its natural progression therein.  The fact that the Veteran entered service with OSD was documented in service treatment records wherein he reported he had been diagnosed and treated for such during his adolescence.  His treating physicians during service determined that his OSD did not progress beyond its natural rate.  While the record contains conflicting evidence as to whether the Veteran currently has active or resolve OSD, all of the VA examiners agree that, in any case, such was not aggravated beyond its natural progression during service.

In addition, the Board has also considered the September 2003 letter from the Veteran's private examiner, Dr. J., who diagnosed the Veteran with active Osgood-Schlatter's Disease.  Here, the Board observes that Dr. J. specifically indicated that his opinion that the Veteran's Osgood-Schlatter's Disease had progressed during service was speculative.  While the Board has carefully considered this evidence, it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  Concerning this, the Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  As such, the Board finds that Dr. J.'s opinion does not provide a basis upon which service connection may be granted.

Conversely, the Board finds the medical evidence generated during service as well as his post-service medical history highly illuminative, where it was found that his OSD was not aggravated beyond its normal progression during service, and after which the Veteran was able to hold a job with the Merchant Marines for over 20 years without requiring medical treatment for his knees.  This, along with the highly probative May 2017 opinion, establishes that service connection for OSD is not warranted.

Similarly, the Board also finds that service connection is not warranted for arthritis of the knees.  Here, the Veteran's arthritis was not diagnosed until over 3 decades since service separation, and VA examiners have explained that the Veteran's age, BMI and occupation on a merchant ship from 1977 to 2001 are strongest factors associated with the Veteran's arthritis of the knees.

Thus, the Board finds that service connection for arthritis of the knees is not warranted on a direct or presumptive basis.    

Additionally, with respect to continuity of symptomatology, such is not supported by the medical evidence documenting that the Veteran's arthritis of the knees was not diagnosed until 2002 or later.

Moreover, since entitlement to service connection for Osgood-Schlatter's Disease has been denied, the claim for arthritis of the knees as secondary to Osgood-Schlatter's Disease is moot.  

B.  Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include as due to his premature discharge from service or as secondary to OSD.

Service treatment records reflect that the Veteran's psychiatric examination was clinically normal at enlistment and separation, and are silent for any psychiatric complaints during service.

Post-service, in December 2002, the Veteran applied for Social Security Disability Benefit Insurance ("SSDI") based on mental health disorders.  In March 2004, an Administrative Law Judge with the Social Security Administration ("SSA") determined that the Veteran was entitled to SSDI based on a primary diagnosis of affective disorders and a secondary diagnosis of psychoactive substance addiction disorders. 

Treatment records from the VA Medical Center (VAMC) in Mobile, Alabama, show that in April 2003, the Veteran was seen for a psychological evaluation for complaints of depression that he said had been present for 6 months; he said that he had never been treated for depression, but had previously been placed on medication for anxiety.  He told the examiner that he had been referred to the mental health clinic because of suicidal ideas, and specifically mentioned his 77-year-old mother, who was also suffering from depression.  He also said that he was unhappy because of worsening arthritis and said he could no longer work.  He was diagnosed with depression and anxiety.

In April 2006, the Veteran applied for service connection for major depressive disorder with psychotic features, claiming that he first began to experience depression after being discharged from service.  See Form VA 9, April 2007. During an October 2006 psychiatric evaluation at the VAMC, he was diagnosed with major depression, recurrent, severe, with psychotic features, and anxiety disorder not otherwise specified (NOS), in partial remission.  The examiner noted that the Veteran was being treated with antidepressant medication, but made no finding as to the cause of his condition.

In October 2008, pursuant to his claim of entitlement to service connection for major depressive disorder, the Veteran was afforded a VA mental health examination.  At that time, he reported symptoms of depression, including experiencing a depressed mood on a daily basis that he said had been chronic since approximately 1975 to 1976.  However, he reported that he had not sought treatment for a mental health disorder until he was seen at the VAMC in early 2003. The examiner diagnosed him on Axis I (clinical findings) with major depressive disorder, recurrent, and probable cocaine and marijuana dependence.  On Axis III (general medical conditions), the examiner diagnosed him with several physical disorders, including a history of Osgood-Schlatter's Disease, lower back pain, a history of tuberculosis and varicose veins.  The examiner opined that it was likely that his depression was related to his physical pain, as well as recent losses of family members (the Veteran reported having lost two brothers in the course of one month) and possible substance dependence.  In this respect, she observed that he reported that he had had no mental health treatment until 2003, which she noted suggested likely periods of remission in his depression rather than a chronic condition since service.  She further noted that, during the current examination, he reported that his depression had not surfaced until some 8-9 years after separation from service.  Therefore, the examiner concluded that much of the Veteran's depression was attributable to pain, but it did not appear that the condition was related to, or the result of active duty service.

Also, in May 2010, the same VA examiner who performed the October 2008 psychiatric examination provided another opinion.   The examiner reiterated that the Veteran's current depression is less likely than not a direct result of his military service.  The examiner stated that there is no indication that the Veteran was treated by mental health during his 12-month stint in the military.  He then had a 25 year career working for the Merchant Marines.  The examiner felt that with no mental health treatment during his military service, and non-reported during his work with the Merchant Marines, there did not appear to be a direct correlation with depression and his military service.  The examiner also noted that while chronic arthritic pain can contribute to depression, the Veteran was able to work for 25 years after leaving the Air Force without report of mental health problems.  The examiner stated that, overall, the opinion remained the same.  

Once again, in March 2011, the same VA examiner who performed the October 2008 psychiatric examination and provided an addendum opinion in May 2010, provided further opinion.  In reviewing the Veteran's service treatment reports, the examiner noted that, following his discharge from service, the Veteran went on to a 25-year career in the Merchant Marines.  However, his first mood/depression screening was not until July 2002, which was found to be negative with no further action warranted.  She next observed that a February 2003 outpatient treatment note indicated that his mental status examination revealed no depression.  In April 2003, the Veteran had been diagnosed with major depression, which he said he had been experiencing only for the past 2 years.  She further noted several instances in the SSDI records, in which there were various questions concerning the accuracy of the Veteran's responses to administered tests.  She specifically observed that, despite having been awarded SSDI benefits, there was no indication that the Veteran had undergone any treatment for a mental health disorder prior to 2003.  After taking all of this evidence into account, and in light of the fact that the Veteran sought no mental health treatment during active duty service, within one year of discharge, or at any time during his lengthy career with the Merchant Marines, she opined that the Veteran's current major depression did not appear to be a direct result of military service, nor had the condition been aggravated by his time in service.

The Veteran was again examined in December 2015.  After interviewing the Veteran and administering psychological testing, the examiner diagnosed him with unspecified personality disorder with borderline and paranoid features.

Per the Board's May 2017 remand, in July 2017, an addendum opinion was obtained to clarify the Veteran's psychiatric diagnoses.  The examiner explained that the Veteran's December 2015 diagnosis of unspecified personality disorder with borderline and paranoid features was made based on psychological testing, which "is considered a most reliable diagnostic tool."  She went on to cite his prior psychiatric diagnoses of record, and explained that:

...the diagnoses of different examiners over time can vary based on whatever the veteran happens to be subjectively reporting at the moment as well as which illicit substances are involved.  Most importantly, the validity was not tested in the clinical setting, and therefore, the undersigned questions the reliability of those diagnoses. It is extremely helpful in cases of personality disorders to clarify these symptoms with psych testing.  The only psych testing which was found by the undersigned examiner was conducted in 2015 by his C&P examiner.  It is the opinion of the undersigned examiner that the Personality Disorder is his primary diagnosis, and this is a EPTS diagnosis.

Despite the above, she found that any of the other acquired psychiatric diagnoses noted in the record were less likely as not to have had an onset in service or are
otherwise related to service, or caused or aggravated by the veteran's OSD and/or arthritis of the knees. The examiner further explained that:

When considering his earliest diagnoses found, it appears that substance abuse had considerable effect on his subjective depression and anxiety symptoms.  He was also angry with some of his providers, while at the same time highly complementary of others. (Very common in personality disorders.)  He was angry at the VA in general and his inability of getting service connections became a source of "stress." He was drug seeking.  None of this appeared to be related to "multiple sources of pain."

She also found that it was less likely as not that the personality disorder has a valid
acquired psychiatric disorder superimposed upon it, stating:

Following his discharge from the military he lived with his parents and did odd jobs until he joined the Merchant Marines in 1969.  He had a 25 year successful career and retired in Sept 2001, at which time he applied for social security disability for knee problems, varicose veins, and hypertension.  He did not seek VA treatment for mental health until 2003, which is 36 years after his military service.

Here, the Board notes that personality disorders are not "diseases" for which service connection can be granted, and as a matter of law are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  

Based on the above, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In this regard, the Board accords great probative weight to the July 2017 VA examiner's opinion, which was based on a thorough review of the record, and reconciled the Veteran's psychiatric diagnoses with a fully explained rationale.  She found that the Veteran was suffering from a personality disorder, and that no mental disorder was superimposed on such personality disorder.

Lastly, since entitlement to service connection for Osgood-Schlatter's Disease has been denied, it follows that a claim for an acquired psychiatric disorder as secondary to Osgood-Schlatter's Disease is moot.  

C.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding his disabilities on appeal.  The Board also acknowledges that the Veteran, in advancing this appeal, believes in the merits of his appeal.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the claims are the most probative evidence with regard to evaluating the disabilities on appeal.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for Osgood-Schlatter's Disease is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for arthritis of the knees is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


